DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,503,201. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application 
U.S. Patent No. 10,503,201
2. (New) A method of operation in a memory controller chip component to control an external dynamic random access memory (DRAM) device, the method, comprising: receiving read data from the external DRAM device in connection with a read operation; receiving, during a calibration operation, a calibration pattern from the external DRAM device; setting a sample point timing of a receiver circuit based on the calibration pattern; receiving a data strobe signal from the external DRAM device, wherein the receiver circuit is to sample the read data based on the data strobe signal in accordance with the sample point timing; determining an amount of drift in the data strobe signal; and updating the sample point timing of the receiver based on the amount of drift detected.
11.  A method of operation of a memory controller, the method comprising: receiving a strobe signal, where a phase of the strobe signal has a drift relative to a reference clock by an amount; sampling data using the strobe signal, wherein the data and the strobe signal are sent by a memory device in connection with a read operation initiated by the memory controller;  and updating, based on the amount of the drift, sample timing for the data being sampled by the strobe signal. 

9. (New) A memory controller chip component to control an external dynamic random access memory (DRAM) device, the memory controller chip component comprising: a data receiver circuit to receive read data from the external DRAM device in connection with a read operation, wherein the data receiver circuit to receive, during a calibration operation, a calibration pattern from the external DRAM device, wherein a sample point timing of the data receiver circuit is to be set based on the calibration pattern; a data strobe receiver circuit to receive a data strobe signal from the external DRAM device, wherein the data receiver circuit is to sample the read data based on the data strobe signal in accordance with the sample point timing; and a tracking circuit to determine an amount of drift in the data strobe signal received by the data strobe receiver circuit, the tracking circuit to update the sample point timing of the data receiver circuit based on the amount of drift detected.
1.  A memory controller comprising: a data receiver to sample data at a sample timing using a strobe signal, wherein the data and the strobe signal are sent by a memory device in connection with a read operation initiated by the 
memory controller;  a strobe receiver to receive the strobe signal, wherein a phase of the strobe signal has a drift relative to a reference by an amount;  and an adjustment circuit to update the sample timing of the data receiver based on the amount of drift.
16. (New) A chip component to control an external dynamic random access memory (DRAM) device, the chip component comprising: a data receiver circuit to receive read data from the external DRAM device in connection with a read operation, wherein the data receiver circuit to receive, during a calibration operation, a calibration pattern from the external DRAM device, wherein a sample point timing of the data receiver circuit is to be set based on the calibration pattern; and a tracking circuit to determine an amount of drift in a signal received from the external DRAM device, the tracking circuit to update the sample point timing of the data receiver circuit based on the amount of drift detected.

20.  A memory controller comprising: means for sampling data using a strobe signal, wherein the data and the strobe signal are sent by a memory device in connection with a read operation initiated by the memory controller; means for  receiving the strobe signal, wherein a phase of the strobe signal has a drift relative to a reference by an amount;  and means for updating sample timing of the data based on the amount of the drift.

 As demonstrated, the claims of Patent# 10,503,201 disclose all the features of claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-20 of Patent 10,503,201 to modify the claims to achieve the features of claims 2-21 of the instant application. 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,710,011. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application 
Patent NO. US 9,710,011
2. (New) A method of operation in a memory controller chip component to control an external dynamic random access memory (DRAM) device, the method, comprising: receiving read data from the external DRAM device in connection with a read operation; receiving, during a calibration operation, a calibration pattern from the external DRAM device; setting a sample point timing of a receiver circuit based on the calibration pattern; receiving a data strobe signal from the external DRAM device, wherein the receiver circuit is to sample the read data based on the data strobe signal in accordance with the sample point timing; determining an amount of drift in the data strobe signal; and updating the sample point timing of the receiver based on the amount of drift detected.

11.  A method of operation of a memory controller, the method comprising: receiving a strobe signal, where a phase of the strobe signal has a drift relative to a reference clock by an amount;  sampling data using the strobe 
signal, wherein the data and the strobe signal are sent by a memory device in connection with a read operation initiated by the memory controller;  monitoring the strobe signal to determine the amount of the drift;  and updating, based on the amount of the drift, sample timing for the data being sampled by the strobe signal. 

9. (New) A memory controller chip component to control an external dynamic random access memory (DRAM) device, the memory controller chip component comprising: a data receiver circuit to receive read data from the external DRAM device in connection with a read operation, wherein the data receiver circuit to receive, during a calibration operation, a calibration pattern from the external DRAM device, wherein a sample point timing of the data receiver circuit is to be set based on the calibration pattern; a data strobe receiver circuit to receive a data strobe signal from the external DRAM device, wherein the data receiver circuit is to sample the read data based on the data strobe signal in accordance with the sample point timing; and a tracking circuit to determine an amount of drift in the data strobe signal received by the data strobe receiver circuit, the tracking circuit to update the sample point timing of the data receiver circuit based on the amount of drift detected.

1.  A memory controller comprising: a data receiver to sample data at a sample timing using a strobe signal, wherein the data and the strobe signal are sent by a memory device in connection with a read operation initiated by the 
memory controller; a strobe receiver to receive the strobe signal, wherein a phase of the strobe signal has a drift relative to a reference by an amount;  a monitoring circuit to monitor the strobe signal and determine the amount of the drift;  and an adjustment circuit to update the sample timing of the data receiver based on the amount of the drift determined by the monitoring circuit.
16. (New) A chip component to control an external dynamic random access memory (DRAM) device, the chip component comprising: a data receiver circuit to receive read data from the external DRAM device in connection with a read operation, wherein the data receiver circuit to receive, during a calibration operation, a calibration pattern from the external DRAM device, wherein a sample point timing of the data receiver circuit is to be set based on the calibration pattern; and a tracking circuit to determine an amount of drift in a signal received from the external DRAM device, the tracking circuit to update the sample point timing of the data receiver circuit based on the amount of drift detected.

20.  A memory controller comprising: means for sampling data using a strobe signal, wherein the data and the strobe signal are sent by a memory device in connection with a read operation initiated by the memory controller;  means for 
receiving the strobe signal, wherein a phase of the strobe signal has a drift relative to a reference by an amount;  means for monitoring the strobe signal and means for determining the amount of the drift;  and means for updating 
sample timing of the data based on the amount of the drift determined by the means for monitoring.


As demonstrated, the claims of Patent# 9,710,011 disclose all the features of claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-20 of Patent 9,710,011 to modify the claims to achieve the features of claims 2-21 of the instant application. 
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,124,490. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application 
U.S. Patent No. 9,124,490
2. (New) A method of operation in a memory controller chip component, the method, comprising: transmitting a reference clock signal to an external memory chip device; during a calibration operation, receiving a data pattern from the external memory chip device; setting a sample point timing of a receiver circuit based on the data pattern received during the calibration operation; receiving a data strobe signal from the external memory chip device; determining an amount of drift between the reference clock signal and the received data strobe signal; and updating the sample point timing of the receiver based on the amount of drift.  

12.  A method, comprising: setting a sample timing associated with a communication channel;  monitoring a signal from a medium outside the 
communication channel, the signal having a system condition which drifts relative to a reference by an amount that correlate with drift of the parameter of the communication channel, to track the amount of drift in the system condition;  and in response to the monitoring, updating the sample timing based on the amount of drift in the system condition of the signal.
9. (New) A memory controller chip component comprising:  3a transmitter circuit to transmit a reference clock signal to an external memory chip device; a first receiver circuit to receive, during a calibration operation, a data pattern from the external memory chip device, wherein a sample point timing of a first receiver circuit is set based on the data pattern received during the calibration operation; a second receiver circuit to receive a data strobe signal from the external memory chip device; and a tracking circuit to determine an amount of drift between the reference clock signal and the received data strobe signal, the tracking circuit to update the sample point timing of the first receiver circuit based on the amount of drift.
1.  A memory controller comprising: a receiver to receive a signal indicative of a system condition which drifts relative to a reference by an amount that correlates with drift in timing of a parameter of a communication channel;  a monitoring circuit to monitor the signal indicative of the system 
condition;  and an adjustment circuit to update a receiver sample timing based on the amount of drift in the system condition of monitored signal.


As demonstrated, the claims of Patent# 9,124,490 disclose all the features of claims 2-15 of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-20 of Patent 9,124,490 to modify the claims to achieve the features of claims 2-15 of the instant application. 

Claims 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No 8,504,863. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application 
U.S. Patent No 8,504,863
9. (New) A memory controller chip component to control an external dynamic random access memory (DRAM) device, the memory controller chip component comprising: a data receiver circuit to receive read data from the external DRAM device in connection with a read operation, wherein the data receiver circuit to receive, during a calibration operation, a calibration pattern from the external DRAM device, wherein a sample point timing of the data receiver circuit is to be set based on the calibration pattern; a data strobe receiver circuit to receive a data strobe signal from the external DRAM device, wherein the data receiver circuit is to sample the read data based on the data strobe signal in accordance with the sample point timing; and a tracking circuit to determine an amount of drift in the data strobe signal received by the data strobe receiver circuit, the tracking circuit to update the sample point timing of the data receiver circuit based on the amount of drift detected.

1.  A memory controller comprising: a first receiver to receive a read data signal from a DRAM, the first receiver having a sample timing signal;  a second receiver to receive a first signal from the DRAM, the first signal having a 
characteristic which drifts relative to the sample timing signal by amounts that correlate with drift in timing of the read data signal;  a monitoring 
circuit to monitor said characteristic of the first signal;  and an adjustment circuit to adjust reception of data by the first receiver based on said monitoring of the first signal by the monitoring circuit.
16. (New) A chip component to control an external dynamic random access memory (DRAM) device, the chip component comprising: a data receiver circuit to receive read data from the external DRAM device in connection with a read operation, wherein the data receiver circuit to receive, during a calibration operation, a calibration pattern from the external DRAM device, wherein a sample point timing of the data receiver circuit is to be set based on the calibration pattern; and a tracking circuit to determine an amount of drift in a signal received from the external DRAM device, the tracking circuit to update the sample point timing of the data receiver circuit based on the amount of drift detected.

13.  A memory controller comprising: a first receiver to receive read data from a DRAM;  a second receiver to receive a first signal from the DRAM;  a transmitter to transmit a transmit data signal to the DRAM, the transmitter 
having a drive timing signal;  a monitoring circuit to detect transitions in the first signal, the first signal having transition times which drift relative 
to the drive timing signal by amounts that correlate with drift in timing of the transmit data signal;  and an adjustment circuit to adjust transmission of data by the transmitter to the DRAM as a function of the transitions in the first signal.


As demonstrated, the claims of Patent# 8,504,863disclose all the features of claims 2-15 of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-24 of Patent 8,504,863to modify the claims to achieve the features of claims 9-21 of the instant application. 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No 7,640,448. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application 
U.S. Patent No 7,640,448
2. (New) A method of operation in a memory controller chip component to control an external dynamic random access memory (DRAM) device, the method, comprising: receiving read data from the external DRAM device in connection with a read operation; receiving, during a calibration operation, a calibration pattern from the external DRAM device; setting a sample point timing of a receiver circuit based on the calibration pattern; receiving a data strobe signal from the external DRAM device, wherein the receiver circuit is to sample the read data based on the data strobe signal in accordance with the sample point timing; determining an amount of drift in the data strobe signal; and updating the sample point timing of the receiver based on the amount of drift detected.

10. A method for calibrating a system including a memory controller, a memory device, a first link coupling the memory controller and the memory 
device and a second link coupled to at least the memory controller, comprising:  establishing an operation value of a parameter affecting operation of the first link using a first calibration sequence, wherein the first calibration sequence 
comprises transmitting data patterns from the memory controller to the memory device via the first link; operating the first link using the operation value for communication of data; monitoring drift of a signal on the second link during said operation of the first link, the signal having a characteristic which drifts by amounts that correlate with drift of the parameter;  and generating an indication when the drift of the monitored signal reaches a predetermined level.


As demonstrated, the claims of Patent# 7,640,448 disclose all the features of claims 2-8 of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 10-18   of Patent 7,640,448 to modify the claims to achieve the features of claims 2-8 of the instant application. 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 7,526,664. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application 
U.S. Patent No. 7,526,664
2. (New) A method of operation in a memory controller chip component to control an external dynamic random access memory (DRAM) device, the method, comprising: receiving read data from the external DRAM device in connection with a read operation; receiving, during a calibration operation, a calibration pattern from the external DRAM device; setting a sample point timing of a receiver circuit based on the calibration pattern; receiving a data strobe signal from the external DRAM device, wherein the receiver circuit is to sample the read data based on the data strobe signal in accordance with the sample point timing; determining an amount of drift in the data strobe signal; and updating the sample point timing of the receiver based on the amount of drift detected.

9.  A method of operation in a system that includes a memory chip coupled 
to a controller chip, the method comprising: transmitting an incoming strobe signal from the memory chip;  receiving the incoming strobe signal at a first receiver of the controller chip transmitting an outgoing strobe signal from a transmitter of the controller chip to the memory chip;  transmitting data from a second transmitter of the controller chip, to the memory chip, in response to a transmit clock signal;  generating a transmit phase to apply to the transmit clock signal, wherein the transmit phase is based on at least a detected phase of the outgoing strobe signal.
9. (New) A memory controller chip component to control an external dynamic random access memory (DRAM) device, the memory controller chip component comprising: a data receiver circuit to receive read data from the external DRAM device in connection with a read operation, wherein the data receiver circuit to receive, during a calibration operation, a calibration pattern from the external DRAM device, wherein a sample point timing of the data receiver circuit is to be set based on the calibration pattern; a data strobe receiver circuit to receive a data strobe signal from the external DRAM device, wherein the data receiver circuit is to sample the read data based on the data strobe signal in accordance with the sample point timing; and a tracking circuit to determine an amount of drift in the data strobe signal received by the data strobe receiver circuit, the tracking circuit to update the sample point timing of the data receiver circuit based on the amount of drift detected.

1.  A system comprising: a memory chip including an array of dynamic memory 
cells; and a controller chip coupled to the memory chip, the controller chip including: a first receiver to receive an incoming strobe signal provided by the memory chip; a first transmitter to transmit an outgoing strobe signal to 
the memory chip; a second transmitter to transmit data to the memory chip in response to a transmit clock signal; a first register to store a value that represents a transmit phase to apply to the transmit clock signal, wherein the 
transmit phase is based on a detected phase of the outgoing strobe signal.
16. (New) A chip component to control an external dynamic random access memory (DRAM) device, the chip component comprising: a data receiver circuit to receive read data from the external DRAM device in connection with a read operation, wherein the data receiver circuit to receive, during a calibration operation, a calibration pattern from the external DRAM device, wherein a sample point timing of the data receiver circuit is to be set based on the calibration pattern; and a tracking circuit to determine an amount of drift in a signal received from the external DRAM device, the tracking circuit to update the sample point timing of the data receiver circuit based on the amount of drift detected.

16.  A controller chip comprising: a first receiver to receive an incoming strobe signal provided by a memory chip; a first transmitter to transmit an 
outgoing strobe signal to the memory chip; a second transmitter to transmit data to the memory chip in response to a transmit clock signal; and a first register to store a value that represents a transmit phase to apply to the 
transmit clock signal, wherein the transmit phase is based on at least a detected phase of the outgoing strobe signal. 


 
As demonstrated, the claims of Patent# 7,526,664 disclose all the features of claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-20 of Patent 7,526,664 to modify the claims to achieve the features of claims 2-21 of the instant application. 
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 6,961,862. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application 
U.S. Patent No. 6,961,862
2. (New) A method of operation in a memory controller chip component to control an external dynamic random access memory (DRAM) device, the method, comprising: receiving read data from the external DRAM device in connection with a read operation; receiving, during a calibration operation, a calibration pattern from the external DRAM device; setting a sample point timing of a receiver circuit based on the calibration pattern; receiving a data strobe signal from the external DRAM device, wherein the receiver circuit is to sample the read data based on the data strobe signal in accordance with the sample point timing; determining an amount of drift in the data strobe signal; and updating the sample point timing of the receiver based on the amount of drift detected.

1.  A method for calibrating a communication channel, including a first component, a second component, and a communication link coupling the first and second components, the communication channel having a parameter with an operation value, comprising: setting the operation value of the parameter of the communication channel in one of the first and second components; distributing a reference clock signal to the first and second components;  
monitoring, using monitor circuits in one of the first and second components, a signal from a medium outside the communication channel, the signal having a characteristic which drifts relative to the reference clock signal at said monitor circuits by amounts that correlate with drift of the parameter of the communication channel, to track the amounts of drift in the characteristic;  and in response to the monitoring, updating the operation value based on the amounts of drift in the characteristic of the signal.
9. (New) A memory controller chip component to control an external dynamic random access memory (DRAM) device, the memory controller chip component comprising: a data receiver circuit to receive read data from the external DRAM device in connection with a read operation, wherein the data receiver circuit to receive, during a calibration operation, a calibration pattern from the external DRAM device, wherein a sample point timing of the data receiver circuit is to be set based on the calibration pattern; a data strobe receiver circuit to receive a data strobe signal from the external DRAM device, wherein the data receiver circuit is to sample the read data based on the data strobe signal in accordance with the sample point timing; and a tracking circuit to determine an amount of drift in the data strobe signal received by the data strobe receiver circuit, the tracking circuit to update the sample point timing of the data receiver circuit based on the amount of drift detected.

13.  An apparatus coupled with a communication channel, the channel including a first component, a second component, and a communication link 
coupling the first and second components, the communication channel having a parameter with an operation value; comprising: memory in one of the first and second components to store the operation value of the parameter of the 
communication channel; a reference clock; monitor logic in one of the first and second components to monitor a signal outside the communication channel, that has a characteristic which drifts relative to the reference clock by 
amounts that correlate with drift of the parameter of the communication channel relative to the reference clock, to track the amounts of drift in the 
characteristic; and logic, responsive to the monitoring, to update the operation value based on the amounts of drift.


As demonstrated, the claims 1-27 of Patent# 6,961,862disclose all the features of claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-27 of Patent 7,526,664 to modify the claims to achieve the features of claims 2-15 of the instant application. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.11,327,524. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application 
U.S. Patent No. 11,327,524
2. (New) A method of operation in a memory controller chip component to control an external dynamic random access memory (DRAM) device, the method, comprising: receiving read data from the external DRAM device in connection with a read operation; receiving, during a calibration operation, a calibration pattern from the external DRAM device; setting a sample point timing of a receiver circuit based on the calibration pattern; receiving a data strobe signal from the external DRAM device, wherein the receiver circuit is to sample the read data based on the data strobe signal in accordance with the sample point timing; determining an amount of drift in the data strobe signal; and updating the sample point timing of the receiver based on the amount of drift detected.
2. (Previously presented) A method of operation in a memory controller chip component, the method, comprising: transmitting a reference clock signal to an external memory chip device; during a calibration operation, receiving a data pattern from the external memory chip device; setting a sample point timing of a receiver circuit based on the data pattern received during the calibration operation; receiving a data strobe signal from the external memory chip device; determining an amount of drift between the reference clock signal and the received data strobe signal; and updating the sample point timing of the receiver based on the amount of drift.
9. (New) A memory controller chip component to control an external dynamic random access memory (DRAM) device, the memory controller chip component comprising: a data receiver circuit to receive read data from the external DRAM device in connection with a read operation, wherein the data receiver circuit to receive, during a calibration operation, a calibration pattern from the external DRAM device, wherein a sample point timing of the data receiver circuit is to be set based on the calibration pattern; a data strobe receiver circuit to receive a data strobe signal from the external DRAM device, wherein the data receiver circuit is to sample the read data based on the data strobe signal in accordance with the sample point timing; and a tracking circuit to determine an amount of drift in the data strobe signal received by the data strobe receiver circuit, the tracking circuit to update the sample point timing of the data receiver circuit based on the amount of drift detected.
9. (Previously presented) A memory controller chip component comprising: a transmitter circuit to transmit a reference clock signal to an external memory chip device; a first receiver circuit to receive, during a calibration operation, a data pattern from the external memory chip device, wherein a sample point timing of a first receiver circuit is set based on the data pattern received during the calibration operation; a second receiver circuit to receive a data strobe signal from the external memory chip device; and a tracking circuit to determine an amount of drift between the reference clock signal and the received data strobe signal, the tracking circuit to update the sample point timing of the first receiver circuit based on the amount of drift.

16. (New) A chip component to control an external dynamic random access memory (DRAM) device, the chip component comprising: a data receiver circuit to receive read data from the external DRAM device in connection with a read operation, wherein the data receiver circuit to receive, during a calibration operation, a calibration pattern from the external DRAM device, wherein a sample point timing of the data receiver circuit is to be set based on the calibration pattern; and a tracking circuit to determine an amount of drift in a signal received from the external DRAM device, the tracking circuit to update the sample point timing of the data receiver circuit based on the amount of drift detected.

16. (Previously presented) A chip component comprising: a transmitter circuit to transmit a reference clock signal to an external chip device; a first receiver circuit to receive, during a calibration operation, a first signal from the external chip device, wherein a sample point timing of a first receiver circuit is set based on the first signal received during the calibration operation; and a tracking circuit to determine an amount of drift between the reference clock signal and a second signal received from the external chip device, the tracking circuit to update the sample point timing of the first receiver circuit based on the amount of drift.


 As demonstrated, the claims of Patent# 11,327,524disclose all the features of claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 2-21 of Patent 11,327,524to modify the claims to achieve the features of claims 2-21 of the instant application. 


Allowable Subject Matter
Claims 2-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186